NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JACK ALFRED STRUBEL, Jr.,                       No. 20-35363

                Plaintiff-Appellant,            D.C. No. 6:18-cv-00881-AA

 v.
                                                MEMORANDUM*
SAIF CORPORATION; CHEMEKETA
COMMUNITY COLLEGE,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Jack Alfred Strubel, Jr. appeals pro se from the district court’s judgment

dismissing his action regarding worker’s compensation benefits. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Carolina Cas. Ins. Co.

v. Team Equip., Inc., 741 F.3d 1082, 1086 (9th Cir. 2014) (dismissal for lack of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
subject matter jurisdiction); Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir.

2012) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)). We affirm.

      The district court properly dismissed Strubel’s action for lack of subject

matter jurisdiction because Strubel failed to allege any violation of federal law or

diversity of citizenship in his second amended complaint. See 28 U.S.C. §§ 1331,

1332(a); Kuntz v. Lamar Corp., 385 F.3d 1177, 1181-83 (9th Cir. 2004)

(addressing diversity of citizenship under § 1332); Wander v. Kaus, 304 F.3d 856,

858-59 (9th Cir. 2002) (discussing requirements for federal question jurisdiction

under § 1331).

      However, a dismissal for lack of subject matter jurisdiction should be

without prejudice. See Kelly v. Fleetwood Enters., Inc., 377 F.3d 1034, 1036 (9th

Cir. 2004). We affirm the dismissal, and instruct the district court to amend the

judgment to reflect that the dismissal of this action is without prejudice.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending requests are denied.

      AFFIRMED; REMANDED with instructions to amend the judgment.




                                           2                                   20-35363